i   /\0 24513 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I
                                                                                                                                                             13

                                           UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                             JUDGMENT IN A CRIMINAL CASE
                                           V.                                     (For Offenses Committed On or /\ficr November I, 1987)


                               Nancy Jacinto-Leon                                 Case Number: 3:20-mj-20327

                                                                                  Kenneth Robert McMullan
                                                                                                                                  ...


    REGISTRATION NO. 9429 9298
                                                                                  Defendant 's A 1/orne
                                                                                                                Ful~ l. ,.... ~.:..::,, D
                                                                                                                              EA;<Q
                                                                                                                                        "·
                                                                                                                                           -

    THE DEFENDANT:                                                                                                 FEB 11 2020
     IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                                               -
     •    was found guilty to count(s)                                                    CLEPK us C,S : sie-r COUHT
                                                                                    c:rn 1T1-11:::i::: ,sJ ri 1s l'R,:~ r :JF C,i.. lFORNIA
                                                                                                                                    DEPUI Y
          after a plea of not guilty.                                               1:W
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                            Count Numbcr(s)
    8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

     •    The defendant has been found not guilty on count(s)
                                                   - -- - - -- -- -- - - -- -- - - -
     •    Count(s)
                       - - - -- - - - -- - - -- - - --
                                                        dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of/

                                  A        TIME SERVED                         • ____ ____ days
     IZl Assessment: $10 WAIVED                       IZl Fine: WAIVED
     IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ __ __ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tuesday, February 11 , 2020



    Received
                  -DU
                    _ S_M-
                              l, , -   £
                              . . . .-:;+-
                                      "---l\- -- -
                              0                                                UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                         3 :20-mj-20327
